Citation Nr: 0106457	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-01 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to March 
1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1998 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that the veteran's claim for 
service connection for a left shoulder disorder was not well 
grounded.
 

FINDING OF FACT

A current left shoulder disorder is related to left shoulder 
pain during the veteran's period of active service.

CONCLUSION OF LAW

With resolution of reasonable doubt, a left shoulder disorder 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).     

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
eliminates the requirement that a service connection claim be 
"well grounded". See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

The veteran's service medical records show that, in August 
1993, he complained of pain for 4 months over the left 
acromioclavicular joint.  X-rays of the left shoulder at that 
time were negative.

The veteran has stated that he continues to have recurrent 
left shoulder pain, which, he contends, is related to 
symptoms which he had while he was on active duty.

At a VA joints examination in May 1998, a history of left 
shoulder pain in service, diagnosed as tendinitis of the left 
acromioclavicular joint, was noted.  The veteran complained 
of left shoulder pain and stiffness, particularly with 
overuse.  X-rays were negative.  On range of motion testing, 
both shoulders forward flexed to 180 degrees; external 
rotation of the right shoulder was to 90 degrees; external 
rotation of the left shoulder was to 85-88 degrees.  The 
pertinent diagnosis was tendinitis of the left 
acromioclavicular joint, by history, with reduced strength 
and decreased range of motion.

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter before the Board, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).

The Board finds that the evidence in this case is in relative 
equipoise on the question of whether the veteran has a 
current left shoulder which is related to manifestations 
during his active service.  Resolving the doubt on the 
question in the veteran's favor, entitlement to service 
connection for a left shoulder disorder is established.  
38 U.S.C.A. §§ 1110, 1131, 5107.


ORDER

Service connection for a left shoulder disorder is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




